



Exhibit 10.1 [livanova8-k2018longxtermin.htm]


2018 LivaNova Long-Term Incentive Program


On March 15 2018, the Compensation Committee (the "Committee") of the Board of
Directors of LivaNova Plc approved our 2018 annual long-term incentive program
(the "2018 LTIP"). Our chief executive officer, Damien McDonald, and chief
financial officer, Thad Huston, as well as one of our other named executive
officers, David Wise, are eligible to participate in the 2018 LTIP.


Pursuant to the 2018 LTIP, the Committee granted each participant an equity
award value (the “Award Value”), as follows:


 
2018 Equity Award Values ($)
Mr. McDonald
4,500,000
Mr. Huston
1,500,000
Mr. Wise
790,000



One-fourth of each participant’s Award Value is allocated to each of four
different types of equity awards, as explained below.


Service-Based Restricted Stock Units


Each participant received an award of service-based restricted stock units
(“RSUs”) vesting in equal or substantially equal amounts on each of the first
four anniversaries of the grant date. The Committee determined the number of
RSUs awarded to each participant by dividing one-fourth of the Award Value by
the most recent closing price of an ordinary share of our stock on the NASDAQ
Stock Market as of the grant date (the “Closing Price”) and rounding down to the
nearest whole unit.


Stock Appreciation Rights


Each participant received an award of stock appreciation rights (“SARs”) vesting
in equal or substantially equal amounts on each of the first four anniversaries
of the grant date. The Committee determined the number of SARs awarded to each
participant by dividing one-fourth of the Award Value by the Black-Scholes value
of a SAR based on the Closing Price and rounding down to the nearest whole
right.


Relative Total Shareholder Return Performance Stock Units


Each participant received an award of performance stock units (“PSUs”) subject
to a relative total shareholder return (“rTSR”) market condition. The Committee
determined the number of PSUs awarded to each participant by dividing one-fourth
of the Award Value by the Closing Price and rounding down to the nearest whole
unit. At the end of calendar year 2020, our TSR for the three-year period 2018
through 2020 will be compared to the TSR for a peer group of 27 companies (the
“2018 rTSR Peer Group”) selected by the Committee’s compensation consultant,
Pearl Meyer & Partners, and the number of shares of our stock actually delivered
to the participants will be determined by the following chart, with linear
interpolation applied between specified levels:






--------------------------------------------------------------------------------







TSR Performance
Percentile Rank
Percent Funding for Objective
≥90th
200%
80th
150%
50th
100%
30th
40%
<30th
0%



The 2018 rTSR Peer Group includes:


ABIOMED, Inc.
Intuitive Surgical, Inc.
Baxter International Inc.
Invacare Corporation
Becton, Dickinson and Company
Masimo Corporation
Boston Scientific Corporation
Medtronic plc
Cantel Medical Corp.
NuVasive, Inc.
CONMED Corporation
ResMed Inc.
DexCom, Inc.
Smith & Nephew plc
Edwards Lifesciences Corporation
Steris Plc
Globus Medical, Inc.
Stryker Corporation
Haemonetics Corporation
Teleflex Incorporated
Hill-Rom Holdings, Inc.
Varian Medical Systems, Inc.
Hologic, Inc.
Wright Medical Group N.V.
Integer Holdings Corporation
Zimmer Biomet Holdings, Inc.
Integra LifeSciences Holdings Corp.
 



Three-Year Cumulative Adjusted Free Cash Flow Performance Stock Units


Each participant received an award of PSUs subject to achievement of a
three-year cumulative adjusted free cash flow target (the “FCF Target”). The
Committee determined the number of PSUs awarded to each participant by dividing
one-fourth of the Award Value by the Closing Price and rounding down to the
nearest whole unit. At the end of calendar year 2020, cumulative adjusted free
cash flow for the period 2018 through 2020 will be compared to the FCF Target,
and the number of shares of our stock actually delivered to the participants
will be determined by the following chart, with linear interpolation applied
between specified levels:


FCF Achievement
Relative to FCF Target
Percent Funding for Objective
≥150%
200%
125%
150%
100%
100%
60%
20%
<60%
0%



“Adjusted Free Cash Flow” is defined as our reported cash flow from operating
activities minus our reported capital expenditures and excludes cash flows
associated with restructuring, integration, acquisitions, divestitures, 3-T
heater cooler product remediation and significant and unusual litigation.




2